[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________          FILED
                                              U.S. COURT OF APPEALS
                           No. 09-16501         ELEVENTH CIRCUIT
                                                  AUGUST 23, 2010
                       Non-Argument Calendar
                                                     JOHN LEY
                     ________________________
                                                      CLERK

                       Agency No. A096-114-150

ALI HUSSAIN,


                                                                    Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                           (August 23, 2010)

Before CARNES, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Ali Hussain, a Pakistani national proceeding through counsel, petitions for

review of the Board of Immigration Appeals’s (“BIA”) final order denying his

motion to reopen the underlying removal proceedings against him, pursuant to the

Immigration and Nationality Act (“INA”) § 240(c)(7)(C), 8 U.S.C.

§ 1229a(c)(7)(C). On appeal, Hussain argues that the BIA abused its discretion in

denying his motion to reopen based on changed country conditions in Pakistan

since 2006. Conceding that his motion to reopen was untimely, Hussain

nonetheless asserts that the country conditions in Pakistan have changed since

2006, in that he will likely be persecuted as a Shia Muslim. Hussain argues that his

fears are compounded by the fact that he has lived in the United States most of his

life, and Travel Warnings indicate an increased possibility of violence against

Westerners.

      We review the BIA’s dismissal of an appeal from the IJ’s denial of a motion

to reopen for an abuse of discretion. Jiang v. U.S. Att’y Gen, 568 F.3d 1252, 1256

(11th Cir. 2009). Judicial review for an abuse of discretion is “limited to

determining whether the BIA exercised its discretion in an arbitrary or capricious

manner.” Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir. 2009).

      A party may file only one motion to reopen removal proceedings, and that

motion “shall state the new facts that will be proven at a hearing to be held if the

motion is granted, and shall be supported by affidavits or other evidentiary
                                           2
material.” INA § 240(c)(7)(A), (B), 8 U.S.C. § 1229a(c)(7)(A), (B); 8 C.F.R.

§ 1003.23(b)(3). A motion to reopen generally must be filed no later than 90 days

after the final administrative decision. INA § 240(c)(7)(C)(i), 8 U.S.C.

§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.23(b)(1). However, an exception applies if

the motion (1) seeks to reopen the proceedings for the petitioner to apply for

asylum or withholding of removal, and (2) is based on “changed country

conditions arising in the country of nationality . . . , if such evidence is material and

was not available . . . at the previous proceeding.” INA § 240(c)(7)(C)(ii), 8

U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.23(b)(4). The movant “cannot

circumvent the requirement of changed country conditions by demonstrating only a

change in . . . personal circumstances.” Zhang, 572 F.3d at 1319-20 (explaining

that the birth of a child is a change in personal circumstances, while more stringent

enforcement of China’s family planning policy is a change in country conditions).

      “Motions to reopen are disfavored, especially in a removal proceeding,

where, as a general matter, every delay works to the advantage of the deportable

alien who wishes merely to remain in the United States.” Abdi v. U.S. Att’y Gen.,

430 F.3d 1148, 1149 (11th Cir. 2005) (internal quotations omitted). Accordingly,

an alien who attempts to show that the evidence is material bears a heavy burden

and must present evidence satisfying the BIA that, if the proceedings were



                                            3
reopened, the new evidence likely would change the result in the case. Ali v. U.S.

Att’y Gen., 443 F.3d 804, 813 (11th Cir. 2006).

      We hold that the BIA did not abuse its discretion in denying Hussain’s

untimely motion to reopen because he failed to demonstrate that the country

conditions in Pakistan underwent material changes since 2006 in terms of

discrimination and sectarian violence against Shia Muslims and Pakistani

expatriates from the United States. Notably, Hussain failed to submit evidence on

Pakistan’s conditions in 2006. Thus, he provided no evidence as required by 8

U.S.C. § 1229a(c)(7)(C)(ii) to enable the BIA to make a valid comparison between

conditions in Pakistan in 2006, when Hussain’s motion to reopen removal

proceedings would have been timely, and 2009, when he actually filed the motion.

In fact, contrary to Hussain’s assertion of changed conditions, the record shows

that problems such as general sectarian violence and terrorist attacks on Shia

Muslims were ongoing complications and, thus, predated his 2006 hearings.

Hussain also cannot support his petition for rehearing by relying on the murder of

his uncle in 2009, because it is unclear whether his uncle was indeed killed for

being a practicing Shia Muslim, and in any event similar killings and sectarian

violence against Shia Muslims existed before 2006. See Zhang, 572 F.3d at 1319-

20 (noting that change in personal circumstances is insufficient to satisfy

requirement of showing changed country conditions). Finally, the 2009 U.S.
                                          4
Department of State travel warning does not support Hussein’s claim of change of

country conditions because it was directed at American citizens in Pakistan, and

Hussain is not an American citizen.

      Based on a review of the record and the parties’ briefs, we deny Hussain’s

petition for review.

      DENIED.    1




      1
             Appellant’s request for oral argument is DENIED.
                                              5